EXHIBIT HH
Federal Signal Corporation
Tier 1 Executive Change-in-Control Severance Agreement
     THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered into,
and is effective this                      day of                     , 20 ___
(hereinafter referred to as the “Effective Date”), by and between Federal Signal
Corporation (the “Company”), a Delaware corporation, and                     
(the “Executive”). This Agreement is an amendment and restatement of, and
supersedes, any applicable previously existing agreement between the Company and
Executive.
     WHEREAS, the Executive is currently employed by the Company and possesses
considerable experience and knowledge of the business and affairs of the Company
concerning its policies, methods, personnel, and operations; and
     WHEREAS, the Company is desirous of assuring insofar as possible, that it
will continue to have the benefit of the Executive’s services; and the Executive
is desirous of having such assurances; and
     WHEREAS, the Company recognizes that circumstances may arise in which a
Change-in-Control of the Company occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to the Executive’s
competence or past contributions. Such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
shareholders; and
     WHEREAS, both the Company and the Executive are desirous that any proposal
for a Change-in-Control or acquisition will be considered by the Executive
objectively and with reference only to the business interests of the Company and
its shareholders; and
     WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change-in-Control or acquisition.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
  Article 1. Definitions
     Wherever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this Executive Change-in-Control Severance Agreement.
    (b)   “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.     (c)   “Beneficial
Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General
Rules and Regulations under the Exchange Act.     (d)   “Board” means the Board
of Directors of the Company.     (e)   “Cause” shall be determined solely by the
Committee in the exercise of good faith and reasonable judgment, and shall mean
the occurrence of any one or more of the following:

  (i)   The Executive’s willful and continued failure to substantially perform
his duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive that

 



--------------------------------------------------------------------------------



 



      specifically identifies the manner in which the Committee believes that
the Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company; or     (ii)   The Executive’s conviction of a felony;
or     (iii)   The Executive’s willful engagement in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.
However, no act or failure to act on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the action or omission was in the best
interests of the Company.

  (f)   “Change-in-Control” of the Company shall mean the occurrence of any one
(1) or more of the following events:

  (i)   Any Person (other than the Company, or any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the combined voting power of the Company’s then outstanding
securities;     (ii)   During any period of not more than twenty-four
(24) consecutive months, individuals who at the beginning of such period
constitute the Board of Directors of the Company, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;     (iii)   The consummation
of a merger or consolidation of the Company with any other corporation, other
than: (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than sixty percent (60%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person acquires more than forty percent (40%)
of the combined voting power of the Company’s then outstanding securities;    
(iv)   The Company’s stockholders approve a plan or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction or series of transactions having a similar effect); or    
(v)   Any other transaction that the Board designates as being a
Change-in-Control.

  (g)   “Code” means the Internal Revenue Code of 1986, as amended.     (h)  
“Committee” means the Compensation and Benefits Committee of the Board of
Directors of the Company, or, if no Compensation and Benefits Committee exists,
then the full Board of Directors of the Company, or a committee of Board
members, as appointed by the full Board to administer this Agreement.     (i)  
“Company” means Federal Signal Corporation, a Delaware corporation (including
any and all subsidiaries), or any successor thereto as provided in Article 9
herein.

 



--------------------------------------------------------------------------------



 



  (j)   “Disability” or “Disabled” shall have the meaning ascribed to such term
in the Executive’s governing long-term disability plan, or if no such plan
exists, means entitled to receive Social Security disability benefits.     (k)  
“Effective Date” means the date this Agreement is approved by the Board, or such
other date as the Board shall designate in its resolution approving this
Agreement, and as specified in the opening sentence of this Agreement.     (l)  
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein, which triggers the payment of
Severance Benefits hereunder.     (m)   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.     (n)   “Good Reason” means, without the
Executive’s express written consent, the occurrence after a Change-in-Control of
the Company of any one (1) or more of the following, which results in a material
negative change in the Executive’s employment relationship with the Company:

  (i)   The assignment of the Executive to duties materially inconsistent with
the Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Executive’s authorities, duties, or responsibilities from those in effect as
of ninety (90) calendar days prior to the Change-in-Control, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;     (ii)   The Company’s
requiring the Executive to be based at a location in excess of fifty (50) miles
from the location of the Executive’s principal job location or office
immediately prior to the Change-in-Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
then present business travel obligations;     (iii)   A reduction by the Company
of the Executive’s Base Salary in effect on the Effective Date hereof, or as the
same shall be increased from time to time;     (iv)   The failure of the Company
to continue in effect any of the Company’s short- and long-term incentive
compensation plans, or employee benefit or retirement plans, policies,
practices, or other compensation arrangements in which the Executive
participates unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; or the failure by the
Company to continue the Executive’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Executive’s participation relative to other participants, as existed
immediately prior to the Change-in-Control of the Company;     (v)   The failure
of the Company to obtain a satisfactory agreement from any successor to the
Company to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Article 9 herein; or     (vi)   A material breach
of this Agreement by the Company which is not remedied by the Company within
thirty (30) business days of receipt of written notice of such breach delivered
by the Executive to the Company.

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.. The Executive must notify the Company within
ninety (90) days of the existence of

 



--------------------------------------------------------------------------------



 



      the Good Reason condition, and the Company shall have thirty (30) days to
remedy the condition.     (o)   “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.     (p)   “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d).     (q)   “Qualifying Termination” means the Executive’s
separation from service (as defined in Section 409A of the Code and the
applicable regulations) due to any of the events described in Section 2.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.     (r)   “Severance Benefits” mean the payment of severance
compensation as provided in Section 2.3 herein.

   Article 2. Severance Benefits
     2.1 Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits as described in Section 2.3 herein, if there
has been a Change-in-Control of the Company and, certain other Severance
Benefits, if within twenty-four (24) calendar months thereafter the Executive’s
employment with the Company shall end for any reason specified in Section 2.2
herein as being a Qualifying Termination.
     The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, or a voluntary termination of employment for reasons other than as
specified in Section 2.2(b) herein.
     No Executive shall be entitled to receive duplicative severance benefits
under any other Company-related plans or programs if benefits are triggered
hereunder.
     2.2 Qualifying Termination. The Executive’s separation from service (as
defined in Section 409A of the Code and applicable regulations) within
twenty-four (24) calendar months after a Change-in-Control of the Company shall
constitute a Qualifying Termination and shall trigger the payment of Severance
Benefits to the Executive under this Agreement under the following
circumstances:

  (a)   The Company’s involuntary termination of the Executive’s employment
without Cause; and     (b)   The Executive’s voluntary employment termination
for Good Reason.

     For purposes of this Agreement, a Qualifying Termination shall not include
a termination of employment by reason of death, Disability, or the Executive’s
voluntary termination for reasons other than as specified in Section 2.2(b)
herein, or the Company’s involuntary termination for Cause.
     2.3 Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

  (a)   Upon a Qualifying Termination, a lump-sum amount equal to the
Executive’s unpaid Base Salary, accrued vacation pay, unreimbursed business
expenses, and all other items earned by and owed to the Executive through and
including the Effective Date of Termination.

 



--------------------------------------------------------------------------------



 



  (b)   Upon a Qualifying Termination, a lump-sum amount equal to the
Executive’s then current annual target bonus opportunity, established under the
annual bonus plan in which the Executive is then participating, for the bonus
plan year in which the Executive’s Effective Date of Termination occurs,
multiplied by a fraction the numerator of which is the number of full completed
months in the year from January 1 through the Effective Date of Termination, and
the denominator of which is twelve (12). This payment will be in lieu of any
other payment to be made to the Executive under the annual bonus plan in which
the Executive is then participating for the plan year.     (c)   Upon a
Qualifying Termination, a lump-sum amount equal to two (2) multiplied by the sum
of the following: (i) the higher of: (A) the Executive’s annual rate of Base
Salary in effect upon the Effective Date of Termination, or (B) the Executive’s
annual rate of Base Salary in effect on the date of the Change-in-Control; and
(ii) the Executive’s annual target bonus opportunity established under the
annual bonus plan in which the Executive is then participating for the bonus
plan year in which the Executive’s Effective Date of Termination occurs.     (d)
  Upon a Qualifying Termination, a lump-sum amount equal to one (1) multiplied
by the sum of the following: (i) the higher of: (A) the Executive’s annual rate
of Base Salary in effect upon the Effective Date of Termination, or (B) the
Executive’s annual rate of Base Salary in effect on the date of the
Change-in-Control; and (ii) the Executive’s annual target bonus opportunity
established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs. Such amount shall be in consideration for the Executive
entering into a noncompete agreement as described in Article 4 herein.     (e)  
Upon a Qualifying Termination, vesting and cash-out of any and all outstanding
cash-based long-term incentive awards held by the Executive, as granted to the
Executive by the Company as a component of the Executive’s compensation. The
cash-out shall be in a lump-sum amount equal to the target award level
established for each award, multiplied by a fraction the numerator of which is
the full number of completed days in the preestablished performance period as of
the Effective Date of Termination, and the denominator of which is the full
number of days in the entire performance period (i.e., typically thirty-six (36)
months). This payment will be in lieu of any other payment to be made to the
Executive under these long-term performance-based award plans.     (f)   Upon
the occurrence of a Change-in-Control, an immediate full vesting and lapse of
all restrictions on any and all outstanding equity-based long-term incentives,
including but not limited to stock options and restricted stock awards held by
the Executive. This provision shall override any conflicting language contained
in the Executive’s respective award agreements.     (g)   Upon the occurrence of
a Change-in-Control, the Company shall, as soon as possible, but in no event
longer than thirty (30) calendar days following the occurrence of a
Change-in-Control, make an irrevocable contribution to the then current trust in
effect for purposes of holding assets to assist the Company in satisfying its
liabilities under the Federal Signal Corporation Supplemental Savings and
Investment Plan (the “Deferred Compensation Plan”) or successor thereto in an
amount that is sufficient (taking into account the trust assets, if any,
resulting from prior contributions) to fund the trust in an amount equal to but
no less than one hundred percent (100%) of the amount necessary to pay the
Executive the benefits to which such Executive would be entitled pursuant to the
terms of the aforementioned Deferred Compensation Plan.     (h)   Upon a
Qualifying Termination, continuation for thirty-six (36) months of the
Executive’s medical insurance coverage. The benefit shall be provided by the

 



--------------------------------------------------------------------------------



 



      Company to the Executive beginning immediately upon the Effective Date of
Termination. Such benefit shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Effective Date of Termination. Any COBRA health benefit continuation
coverage provided to Executive shall run concurrently with the aforementioned
thirty-six (36) month period.

      The value of such medical insurance coverage shall be treated as taxable
income to Executive to the extent necessary to comply with Sections 105(h) and
409A of the Code. For purposes of 409A of the Code, any payments of continued
health benefits that are made during the applicable COBRA continuation period
(even if the Executive does not actually receive COBRA coverage for the entire
applicable period), are exempt from the requirements of Code Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The right to
continue coverage beyond the applicable COBRA continuation period is not subject
to liquidation or exchange for another benefit. Notwithstanding the above, this
medical insurance benefit shall be discontinued prior to the end of the stated
continuation period in the event the Executive receives a substantially similar
benefit from a subsequent employer, as determined solely by the Committee in
good faith. For purposes of enforcing this offset provision, the Executive shall
be deemed to have a duty to keep the Company informed as to the terms and
conditions of any subsequent employment and any corresponding benefit earned
from such employment, and shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same.

     2.4 Termination for Total and Permanent Disability. Following a
Change-in-Control, if the Executive’s employment is terminated with the Company
due to Disability, the Executive’s benefits shall be determined in accordance
with the Company’s retirement, insurance, and other applicable plans and
programs then in effect.
     2.5 Termination for Death. Following a Change-in-Control, if the
Executive’s employment with the Company is terminated by reason of his death,
the Executive’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs then
in effect.
     2.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change-in-Control, if the Executive has a separation from service
(as defined in Section 409A of the Code and the applicable regulations) either
due to: (i) termination by the Company for Cause; or (ii) voluntary termination
by the Executive for reasons other than as specified in Section 2.2(b) herein,
the Company shall pay the Executive his full Base Salary at the rate then in
effect, accrued vacation, and other items earned by and owed to the Executive
through the Executive’s separation from service, plus all other amounts to which
the Executive is entitled under any compensation plans of the Company at the
time such payments are due, and the Company shall have no further obligations to
the Executive under this Agreement.
     2.7 Notice of Termination. Any termination of the Executive’s employment by
the Company for Cause or by the Executive for Good Reason shall be communicated
by Notice of Termination to the other party.
   Article 3. Form and Timing of Severance Benefits
     3.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 2.3(a), 2.3(b), 2.3(c), 2.3(d), and 2.3(e) herein shall be paid in
cash to the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond ten (10) calendar days
from such date.
     3.2. Internal Revenue Code Section 409A. The Plan is intended to comply
with the American Jobs Creation Act of 2004, Code Section 409A, and related
guidance.

 



--------------------------------------------------------------------------------



 



     (a) Notwithstanding anything to the contrary set forth in this Agreement,
any Severance Benefits paid (i) within 2-1/2 months of the end of the Company’s
taxable year containing the Executive’s severance from employment, or
(ii) within 2-1/2 months of the Executive’s taxable year containing the
severance from employment shall be exempt from the requirements of Section 409A
of the Code, and shall be paid in accordance with this Article 3. Severance
Benefits subject to this Section 3.2(a) shall be treated and shall be deemed to
be an entitlement to a separate payment within the meaning of Section 409A of
the Code and the regulations thereunder.
     (b) To the extent Severance Benefits are not exempt from Section 409A under
Section 3.2(a) above, any Severance Benefits paid in the first 6 (six) months
following the Executive’s severance from employment that are equal to or less
than the lesser of the amounts described in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from
Section 409A and shall be paid in accordance with this Article 3. Severance
Benefits subject to this Section 3.2(b) shall be treated and shall be deemed to
be an entitlement to a separate payment within the meaning of Section 409A of
the Code and the regulations thereunder.
     (c) To the extent Severance Benefits are not exempt from Section 409A under
Sections 3.2(a) or (b) above, any Benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with this Article 3. Severance Benefits subject to this Section 3.2(c) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.
     (d) To the extent Severance Benefits are not exempt from Section 409A
pursuant to Sections 3.2(a), (b) or (c) above, and to the extent the Executive
is a “specified employee” (as defined below), payments due to the Executive
under Section 6 shall begin no sooner than six (6) months after the Executive’s
severance from employment (other than for death) ; provided, however, that any
payments not made during the six (6) month period described in this
Section 3.2(d) due to the six (6) month delay period required under Treasury
Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
with interest thereon, and the balance of all other payments required under this
Agreement shall be made as otherwise scheduled in this Agreement.
Notwithstanding anything herein to the contrary, and subject to Code
Section 409A, to the extent the following rules should apply to the Executive in
connection with payments made hereunder, payment shall not be made or commence
as a result of the Executive’s Effective Date of Termination to any Executive
who is a key employee (defined below) before the date that is not less than six
months after the Executive’s Effective Date of Termination. For this purpose, a
key employee includes a “specified employee” (as defined in Code
Section 409A(a)(2)(B)) during the entire twelve (12) month period determined by
the Company ending with the annual date upon which key employees are identified
by the Company, and also including any Executive identified by the Company in
good faith with respect to any distribution as belonging to the group of
identified key employees, to a maximum of 200 such key employees, regardless of
whether such Executive is subsequently determined by the Company, any
governmental agency, or a court not to be a key employee. The identification
date for determining key employees shall be each December 31 (and the new key
employee list shall be updated and effective each subsequent
April 1).
     (e) For purposes of this Section 3.2, any reference to severance of
employment or termination of employment shall mean a “separation from service”
as defined in Treasury Reg. Section 1.409A-1(h). For purposes of this Agreement,
the term “specified employee” shall have the meaning set forth in Treasury Reg.
Section 1.409A-1(i). The determination of whether the Executive is a “specified
employee” shall be made by the Company in good faith applying the applicable
Treasury regulations.

 



--------------------------------------------------------------------------------



 



     3.3 Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.
   Article 4. Noncompetition and Confidentiality
     In the event of a Change-in-Control, as provided in Article 1 paragraph
(f) herein, the following shall apply:

  (a)   Noncompetition. During the term of this Agreement and, if longer, for a
period of eighteen (18) months after the Effective Date of Termination, the
Executive shall not: (i) directly or indirectly act in concert or conspire with
any person employed by the Company in order to engage in or prepare to engage in
or to have a financial or other interest in any business or any activity which
he knows (or reasonably should have known) to be directly competitive with the
business of the Company as then being carried on; or (ii) serve as an employee,
agent, partner, shareholder, director or consultant for, or in any other
capacity participate, engage, or have a financial or other interest in any
business or any activity which he knows (or reasonably should have known) to be
directly competitive with the business of the Company as then being carried on
(provided, however, that notwithstanding anything to the contrary contained in
this Agreement, the Executive may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934).     (b)   Confidentiality.
The Company has advised the Executive and the Executive acknowledges that it is
the policy of the Company to maintain as secret and confidential all Protected
Information (as defined below), and that Protected Information has been and will
be developed at substantial cost and effort to the Company. All Protected
Information shall remain confidential permanently and no Executive shall at any
time, directly or indirectly, divulge, furnish, or make accessible to any
person, firm, corporation, association, or other entity (otherwise than as may
be required in the regular course of the Executive’s employment with the
Company), nor use in any manner, either during the term of employment or after
termination, at any time, for any reason, any Protected Information, or cause
any such information of the Company to enter the public domain.         For
purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.     (c)   Nonsolicitation. During the term of this
Agreement and, if longer, for a period of eighteen (18) months after the
Effective Date of Termination, the Executive shall not employ or retain or
solicit for employment or arrange to have any other person, firm, or other
entity employ or retain or solicit for employment or otherwise participate in
the employment or retention of any person who is an employee or consultant of
the Company.     (d)   Cooperation. The Executive agrees to cooperate with the
Company and its attorneys in connection with any and all lawsuits, claims,
investigations, or similar proceedings that have been or could be asserted at
any time arising out of or related in any way to the Executive’s employment by
the Company or any of its subsidiaries.     (e)   Nondisparagement. At all
times, the Executive agrees not to disparage the Company or otherwise make
comments harmful to the Company’s reputation.

 



--------------------------------------------------------------------------------



 



  (f)   Judicial Interpretation. It is expressly understood and agreed that
although the Executive and the Company consider the restrictions contained in
this Section to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that any restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply to the
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
    (g)   Injunctive Relief and Additional Remedy. The Executive acknowledges
that the injury that would be suffered by the Company as a result of a breach of
the provisions of this Agreement would be irreparable and that an award of
monetary damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement, and
the Company will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s rights under this Article or any other
remedies of the Company, if the Executive breaches any of the provisions of this
Article, the Company will have the right to recover any amounts paid to the
Executive under subsection 2.3(d) of this Agreement.

   Article 5. Excise Tax Equalization Payment
     5.1 Excise Tax Equalization Payment. If any portion of the Severance
Benefits or any other payment under this Agreement, or under any other agreement
with, or plan of the Company (in the aggregate, “Total Payments”) would
constitute an “excess parachute payment,” such that a golden parachute excise
tax is due, the Company shall provide to the Executive, in cash, an additional
payment in an amount sufficient to cover the full cost of any excise tax and all
of the Executive’s additional federal, state, and local income, excise, and
employment taxes that arise on this additional payment (cumulatively, the “Full
Gross-Up Payment”), such that the Executive is in the same after-tax position as
if he had not been subject to the excise tax. For this purpose, the Executive
shall be deemed to be in the highest marginal rate of federal, state, and local
income taxes in the state and locality of the Executive’s residence on the
Effective Date of Termination. This payment shall be made as soon as possible
following the date of the Executive’s Qualifying Termination, but in no event
later than ten (10) calendar days from such date.
     For purposes of this Agreement, the term “excess parachute payment” shall
have the meaning assigned to such term in Section 280G of the Code, and the term
“excise tax” shall mean the tax imposed on such excess parachute payment
pursuant to Sections 280G and 4999 of the Code.
     5.2 Subsequent Recalculation. In the event the Internal Revenue Service
subsequently adjusts the excise tax computation herein described, the Company
shall reimburse the Executive for the full amount necessary to make the
Executive whole on an after-tax basis (less any amounts received by the
Executive that the Executive would not have received had the computations
initially been computed as subsequently adjusted), including the value of any
underpaid excise tax, and any related interest and/or penalties due to the
Internal Revenue Service (IRS). Such payment shall be made by the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the applicable excise tax to the IRS.
   Article 6. The Company’s Payment Obligation
     6.1 Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the

 



--------------------------------------------------------------------------------



 



Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 2.3(h) herein.
     6.2 Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder, except
to the extent provided in Section 2.3(g) herein.
   Article 7. Term of Agreement
     This Agreement will commence on the Effective Date and shall continue in
effect for three (3) full years. However, at the end of such three (3) year
period and, if extended, at the end of each additional year thereafter, the term
of this Agreement shall be extended automatically for one (1) additional year,
unless either party delivers written notice six (6) months prior to the end of
such term, or extended term, stating that the Agreement will not be extended. In
such case, the Agreement will terminate at the end of the term, or extended
term, then in progress.
     However, in the event of a Change-in-Control of the Company, the term of
this Agreement shall automatically be extended for two (2) years from the date
of the Change-in-Control.
   Article 8. Dispute Resolution
     Any dispute or controversy between the parties arising under or in
connection with this Agreement shall be settled by arbitration.
     The arbitration proceeding shall be conducted before a panel of three
(3) arbitrators sitting in a location selected by the Executive within fifty
(50) miles from the location of the Executive’s principal place of employment,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrators in any court
having competent jurisdiction.
     All expenses of such litigation or arbitration, including the reasonable
fees and expenses of the legal representative for the Executive, and necessary
costs and disbursements incurred as a result of such dispute or legal
proceeding, and any prejudgment interest, shall be borne by the Company.
   Article 9. Successors
     9.1 Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
     9.2 Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s beneficiary designated under the Company’s life insurance plan, or,
if there is no such beneficiary, to the Executive’s devisee, legatee, or other
designee, or if there is no such designee, to the Executive’s estate.
   Article 10. Miscellaneous

 



--------------------------------------------------------------------------------



 



     10.1 Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change-in-Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).
     10.2 Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which he
might otherwise be entitled.
     10.3 Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.
     10.4 Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
     10.5 Conflicting Agreements. This Agreement completely supersedes any and
all prior change-in-control agreements or understandings, oral or written,
entered into by and between the Company and the Executive, with respect to the
subject matter hereof, and all amendments thereto, in their entirety. Further,
the Executive hereby represents and warrants to the Company that his entering
into this Agreement, and the obligations and duties undertaken by him hereunder,
will not conflict with, constitute a breach of, or otherwise violate the terms
of, any other employment or other agreement to which he is a party, except to
the extent any such conflict, breach, or violation under any such agreement has
been disclosed to the Board in writing in advance of the signing of this
Agreement.
     Notwithstanding any other provisions of this Agreement to the contrary, if
there is any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of Company-sponsored compensation and welfare plans
and programs, the Agreement’s terms and provisions shall completely supersede
and replace the conflicting terms of the Company-sponsored compensation and
welfare plans and programs, where applicable.
     10.6 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.
     10.7 Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.
     10.8 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

 



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties have executed this Agreement on this
                     day of                     , 20___.

                  ATTEST    
 
                Federal Signal Corporation    
 
                     
 
  By:     ,   
 
     
 
        Compensation and Benefits Committee of the
Board of Directors    
 
                          Executive    

 